Title: To George Washington from Timothy Pickering, 28 February 1799
From: Pickering, Timothy
To: Washington, George


(private) 
Sir,Philadelphia Feby 28. 1799.   
I am happy to inform you, that altho’ the evil of the original nomination of a minister to treat with France cannot be wholly cured, it has since been palliated, by the nomination of Chief Justice Elsworth, Patrick Henry, and Mr Murray, “to be Envoys Extraordinary & ministers plenipotentiary to the French Republic, with full powers to discuss and settle, by a treaty, all controversies between the United States and France.” To this nomination, the President subjoined the following:
“It is not intended that the two former of these gentlemen shall embark for Europe until they shall have received from the Executive Directory, assurances, signified by their Secretary of Foreign Relations, that they shall be received in character, that they shall enjoy all the prerogatives attached to that character by the law of

Nations, and that a Minister or Ministers of equal powers shall be appointed and commissioned to treat with them.”
Yesterday the Senate approved the nominations.
A letter of December 15th received from Mr King, gives the like intelligence respecting the shooting of Buonaparte as you will see in the news-papers: Mr King adds—“it is believed in Downing street.” The taking of Alexandria is comprehended with the news of the killing of Buonaparte. I have the honor to be, with great respect, sir, your obt servant,

Timothy Pickering

